Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Separate Interim Financial Information as at March 31, 2014 (Unaudited) The information contained in these financial information constitutes a translation of the financial information published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Condensed Separate Interim Financial Information as at March 31, 2014 (unaudited) Contents Page Review Report 2 Condensed Separate Interim Financial Information as at March 31, 2014 (unaudited) Condensedinterim information of Financial Position 3 Condensed interim information of Profit or Loss 5 Condensedinterim information of Comprehensive Income 5 Condensed interim information of Cash Flows 6 Notes to the condensed separate interim financial information 8 Somekh Chaikin 8 Hartum Street, Har Hotzvim Israel Telephone
